DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered. 
Response to Arguments
Applicant’s arguments, submitted 12/10/2020 with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nilssen (US 3,440,398).
Regarding claim 1, Nilssen discloses a controlled vehicle heating system, comprising: a resistive heating element  (24, Figure 1) disposed within a main duct  (14) of a vehicle wherein all vents of the vehicle are connected thereto, such that the resistive heating element is operably connected to an existing electric heating and cooling system of vehicle (16,12), the existing electric heating and cooling system comprising a heater fan (22) integrated within the vehicle; wherein the resistive heating element is operably connected to a battery (60, Figure 2) of the vehicle; a control circuit  (26) having a temperature sensor (116) configured to monitor temperature of the vehicle engine; wherein the control circuit is operably connected to the resistive heating element; wherein the control circuit is operably connected to a heater fan (22) of the vehicle; wherein the control circuit is capable to deactivate the resistive heating element and vehicle heater fan when a predetermined temperature of the engine is reached; a thermostatic actuator (28) operably connected to the resistive heating element such that a user can selectively control the operation of the resistive heating element (C4,L22-48).  
Regarding claim 3, Nilssen, discloses the controlled vehicle heating system of claim 1, wherein the thermostatic actuator selectively controls the operation of the resistive heating element in a binary on-off switch (C4, L22-48). 
Regarding claim 4, Nilssen, discloses the controlled vehicle heating system of claim 1, wherein the thermostatic actuator selectively controls the flow of heat via a variable actuator (28, C4, L49-58).
Regarding claim 5, Nilssen, discloses the controlled vehicle heating system of claim 1, wherein the thermostatic actuator (28, Figure 1) is mounted on a dashboard of a vehicle.
Regarding claim 6, Nilssen, discloses the controlled vehicle heating system of claim 1, wherein the predetermined temperature (C4, L37-42) is a temperature required to conventionally heat an interior of the vehicle.  
Regarding claim 8, Nilssen, discloses a controlled vehicle heating system, consisting of: a resistive heating element  (24, Figure 1) disposed within a main duct  (14) of a vehicle wherein all vents of the vehicle are connected thereto, such that the resistive heating element is operably connected to an existing electric heating and cooling system of vehicle (12,16), the existing electric heating and cooling system comprising a heater fan  (22) integrated within the vehicle; wherein the resistive heating element is operably connected to a battery  (60, Figure 2) of the vehicle; a control circuit (26) having a temperature sensor (116)  configured to monitor a temperature of the vehicle engine; wherein the control circuit is operably connected to the resistive heating element; wherein the control circuit is operably connected to the heater fan of the vehicle; wherein the control circuit is configured to deactivate the resistive heating element and the heater fan when a predetermined temperature of the vehicle engine is reached; a thermostatic actuator operably connected to the resistive heating element such that a user can selectively control the operation of the resistive heating element (C4,L22-48).  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nilssen (US 3,440,398) and Kraemer (US 5,667,710).
Regarding claim 2, Nilssen, discloses the controlled vehicle heating system of claim 1, but not that the resistive heating element comprises an electric coil.
However, Kraemer discloses an electric heater (Abstract) wherein the resistive heating element comprises an electric coil (50, Figures 3-4). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize coiled heating wire as an inexpensive and readily available heating configuration.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nilssen (US 3,440,398) and an Engineering Expedient.
Regarding claim 7, Nilssen, discloses the controlled vehicle heating system of claim 1, but not that the resistive heating element comprises a length of at least two inches.  
However, it would have been obvious to one of ordinary skill in the art, a competent engineer in the field of automotive heating, before the effective filing date of the invention to size the wire to produce the proper heat required in his ordinary course of work.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOHN E BARGERO/
Examiner, Art Unit 3762        
                                                                                                                                                                                     /KENNETH J HANSEN/Primary Examiner, Art Unit 3746